DAUKSCH, Judge.
In this Anders appeal1 a scrivener’s error appears in the written judgment in Case No. 93-953, one of the two lower court eases under review. We strike the adjudication of guilt for Count II, committing a lewd act in the presence of a child, as the state nol prossed that count. In all other respects, the judgments and sentencing dispositions in Case Nos. 93-953 and 93-954 are affirmed.
AFFIRMED AS MODIFIED.
HARRIS, C.J., and GOSHORN, J„ concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).